UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           X


UNITED STATES OF AMERICA

               - v. -                                ORDER

WILLIE EVANS et al.,                                 S3 20 Cr. 57 (GBD)

                    Defendants.

-----------------                          X



     Upon the      application of the           United States,           by the United

States Attorney for the Southern District of New York, Geoffrey S.

Berman, by Assistant United States Attorneys Michael D. Longyear,

Adam S. Hobson and Jacob Warren;

     It is found that the Indictment in the above-captioned action,

S3 20 Cr. 57, is currently sealed and the United States Attorney's

Office   has     applied   to    have    that    Indictment         unsealed,   it   is

therefore

     ORDERED that       the     Indictment,     S3    20     Cr.   57,   in the above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated:      New York, New York
            February 18, 2020




                                        UNITED STATES MAGISTRATE JUDGE
